In re Louviere, Chad Roy; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Terrebonne, 32nd Judicial District Court, Div. “A”, No. 282,511; to the Court of Appeal, First Circuit, No. KW97 1095.
Granted in part. The trial court is directed either to reconsider the motion for change of venue upon completion of voir dire at trial or to defer ruling on the motion until completion of voir dire at trial. State v. Goodson, 412 So.2d 1077 (La.1982). Otherwise, the application is denied.
KIMBALL, J., would grant the writ and order a change of venue.
VICTORY and KNOLL, JJ., would deny the writ.
TRAYLOR, J., not on panel.